Citation Nr: 0727297	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for kidney failure as caused by medication 
prescribed by VA.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied compensation under 
the provisions of 38 U.S.C.A. § 1151 for kidney failure.

The Board remanded the case in August 2006 to obtain 
outstanding medical records.  These records have since been 
obtained, and the case is once again before the Board for 
review.  This case has been advanced on the Board's docket 
due to the veteran's advanced age.


FINDING OF FACT

The veteran's kidney failure was not caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault of VA in prescribing Mesalamine, 
and was not caused by an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for kidney 
failure pursuant to 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim for Compensation under 38 U.S.C.A. § 1151

The veteran has had a history of renal insufficiency since 
2000 which ultimately resulted in kidney failure and the need 
for dialysis in February 2005.  The veteran now claims that 
his kidney failure is due to VA's negligence in prescribing 
Mesalamine, a drug known for potential adverse renal side-
effects.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensation under the provisions of 38 
U.S.C.A. § 1151.  

Because the appellant's claim was filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), and implementing regulations at 
38 C.F.R. § 3.358, are not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and 
(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 
(B) an event not reasonably foreseeable. (emphasis 
added) 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2006), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2006).

In this case, the record shows that the veteran was diagnosed 
with renal insufficiency in 2000.  His creatine level was 3.2 
mg% in May 2004, 3.1 mg% in July 2004, 3.4 mg% in September 
2004, and 3.2 mg% in October 2004.

In November 2004, the veteran developed inflammatory bowel 
disease and, on November 29, 2004, was placed on Mesalamine 
by a VA physician.  On January 10, 2005, M.C., M.D., the 
veteran's private physician, discontinued Mesalamine after he 
found that the veteran's creatine level had spiked to 4.4 
mg%.  Thus, the veteran had been on Mesalamine for 
approximately 40 days.  Fortunately, shortly after Mesalamine 
was discontinued, the veteran's creatine level returned to 
3.3 mg% by January 2005, the same level it had been prior to 
his starting on Mesalamine.  

Nevertheless, the veteran's renal dysfunction progressed to 
where he experienced complete kidney failure.  In February 
2005, he was started on dialysis after his creatine level was 
found to have spiked to 6.8 mg%.  He has been on dialysis 
ever since.  The veteran argues that the rapid progression of 
his kidney disease, and ultimate renal failure, is due to 
VA's negligence in prescribing Mesalamine, a drug known for 
potential adverse renal side-effects. 

The only competent medical evidence in support of the 
veteran's claim is an April 2005 letter from Dr. M.C.  In his 
report, Dr. M.C. notes that the veteran's creatine level had 
risen to 4.4 mg% within a month of initiating Mesalamine.  
Dr. M.C. explained that he immediately stopped the drug, 
knowing that Mesalamine was notorious for causing renal 
failure, especially in people with marked decrease in renal 
function.  Dr. M.C. then added, "But in spite of stopping 
his mesalamine, he had progressively worsening renal failure 
and presented with uremia to the hospital in early February 
requiring dialysis on February 7.  His creatine had risen to 
6.8 mg% with a BUN of 71."  Dr. M.C. then opined, "I 
sincerely believe that the mesalamine was instrumental in 
causing acute renal failure in the setting of chronic renal 
failure and thus facilitated his need for dialysis."

When determining what probative value to assign this opinion, 
the Board notes the evidence does not show that the Dr. M.C. 
reviewed the veteran's claims file or otherwise based the 
opinion on a thorough or accurate history.  This is apparent 
by the fact that Dr. M.C. never mentioned that the veteran's 
creatine level had returned to 3.3 mg% shortly after 
Mesalamine was discontinued.  In Elkins v. Brown, 5 Vet. App. 
474, 478 (1993), the United States Court of Appeals for 
Veterans Claims (Court) rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis.  See 
also Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran).  In light of the limited review of history 
of the medical evidence pertaining to the veteran's kidney 
disorder, Dr. M.C.'s opinion is of little probative value.

In contrast, a VA nephrologist reviewed the claims file in 
July 2005 and determined that Mesalamine did not cause the 
veteran's renal failure.  In her five-page report, the 
nephrologist went through the veteran's medical history, 
making frequent reference to his creatinine levels both prior 
to and since the veteran stopped taking Mesalamine.  Although 
the VA nephrologist was troubled by the fact that Mesalamine 
was prescribed to a patient with a known history of renal 
disease, the opinion was that the drug did not cause the 
veteran's renal failure.  The nephrologist's opinion was 
based on the fact that the veteran's renal function returned 
to his previous state of 3.3 mg% immediately after the drug 
was discontinued.  In particular, the nephrologist provided 
the following opinion:

Though I think it was an error to have given the 
patient mesalamine without proper follow up of 
renal function, I do not believe that prescribing 
mesalamine caused the veteran's renal failure since 
the private physician appropriately stopped the 
medication and renal function returned to its prior 
level based on follow up serum creatinine 
measurements.  

The Board places greater probative value on the 
nephrologist's opinion, as it was based on a review of the 
claims file and treatment records.  This opinion was also 
supported by sound rationale in that it discussed the fact 
that the veteran's creatine level had returned to 3.3 mg% 
immediately after Mesalamine was discontinued - a fact which 
Dr. M.C. failed to discuss in his report.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators").

The Board has also considered various articles submitted by 
the veteran which discuss the potential adverse renal side-
effects of Mesalamine.  With regard to medical treatise 
evidence, the Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  

In this case, however, the Board notes that the treatise 
evidence combined with Dr. M.C.'s opinion does not overcome 
the highly probative opinion of the VA nephrologist, who 
based her opinion on a comprehensive review of the claims 
file, which provides highly probative evidence against this 
claim.  The VA nephrologist's opinion provides highly 
probative evidence against the veteran's assertion that his 
kidney failure was caused by Mesalamine.  See Wray v. Brown, 
7 Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).

The Board has considered the veterans' own lay statements in 
support of his claim.  While the veteran is competent to 
state what symptoms he experienced at any time, his 
statements do not constitute competent medical evidence on 
the medical question of etiology of his kidney failure.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons are not 
competent to render medical opinions).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney failure as caused by medication 
prescribed by VA, and the claim must be denied.  The weight 
of the evidence does not show that the veteran's kidney 
failure was caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
of VA in prescribing Mesalamine, or was caused by an event 
that was not reasonably foreseeable.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a May 2005 letter by the RO and a 
September 2006 letter by the Appeals Management Center (AMC): 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claim; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence he is expected to provide; and (4) requested 
that he provide any evidence in his possession that pertains 
to the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Such 
notice regarding disability ratings and effective dates was 
provided to the veteran in a September 2006 letter, followed 
by readjudication of the claim in a May 2005 supplemental 
statement of the case.  In the present appeal, because the 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  

The appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Federal Circuit recently held that a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In any event, the 
Board finds that any deficiency in the notice to the veteran 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case). 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was also afforded a VA examination in July 2005 
to determine whether he suffered any additional renal 
dysfunction that was caused by medication prescribed by VA.  
Since the opinions contained in that report are based on a 
review of the claims file and supported by sound rationale, 
no additional medical development is required to fairly 
adjudicate the claim.  Accordingly, the Board finds that no 
further action is necessary to meet the duty to notify or 
assist requirements.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for kidney failure as caused by medication 
prescribed by VA is denied.


____________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


